Case 2:20-cv-10466-TGB-RSW ECF No. 7 filed 07/28/20   PageID.32   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DWAYNE STRINGER,                                2:20-CV-10466-TGB

                  Plaintiff,

                                             ORDER DISMISSING
      vs.                                   COMPLAINT WITHOUT
                                                PREJUDICE
M. LENNOX and BRANDON
FORD,

                  Defendants.



     Dwayne Stringer, a state prisoner incarcerated at the Macomb
Correctional Facility, filed a pro se civil rights complaint and amended

complaint. (ECF Nos. 1, 5.) Stringer failed to pay the filing fee ($400.00)

or, alternatively, to apply in the manner required by law to proceed

without prepayment of the filing fee. The Court issued an order requiring

Stringer to submit the filing fee or to file the necessary papers to proceed

in forma pauperis, i.e., a certified trust account statement and an

affidavit of indigence as required by 28 U.S.C. § 1915(a)(2). (ECF No. 4.)

The Court cautioned that failure to correct the deficiency within 30 days

would result in dismissal of the case without prejudice. Stringer failed

to correct the deficiency because he did not file a certified trust account

statement in the time provided.
Case 2:20-cv-10466-TGB-RSW ECF No. 7 filed 07/28/20   PageID.33   Page 2 of 2




     Accordingly, the case is DISMISSED WITHOUT PREJUDICE.



     SO ORDERED.
                                  BY THE COURT:




                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    2
